Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143419-22(104)                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  JOHN M. CHASE, JR. and MELVIN D.                                                                         Brian K. Zahra,
                                                                                                                      Justices
  JEFFERSON as Personal Representatives
  for the Estate of ROSA LOUISE PARKS,
                 Petitioners-Appellees,
  v                                                                 SC: 143419-22
                                                                    COA: 293897; 293899;
                                                                          296294; 296295
                                                                    Wayne PC: 2005-698046-DE;
                                                                                2006-707697-TV
  RAYMOND AND ROSA PARKS INSTITUTE
  FOR SELF-DEVELOPMENT and ELAINE
  STEELE,
            Respondents-Appellants,
  and
  SYLVESTER JAMES MCCAULEY, DEBORAH
  ANN ROSS, ASHEBER MACHIRIA, ROBERT
  DUANE MCCAULEY, MARY YVONNE
  TRUSEI, ROSALIND ELAINE BRIDGEFORTH,
  RHEA DARCELLE MCCAULEY, SUSAN DIANE
  MCCAULEY, SHIRLEY MCCAULEY JENKINS,
  SHEILA GAYE KEYS, RICHARD MCCAULEY,
  WILLIAM MCCAULEY, CHERYL
  MARGUARITE MCCAULEY, SYLVESTER
  MCCAULEY III, LONNIE MCCAULEY, and
  URANA MCCAULEY,
            Respondents-Appellees.

  _________________________________________/

          On order of the Chief Justice, the motion to seal the record is DENIED as
  untimely, but this order does not affect any prior orders of the lower courts with respect
  to the sealing of their respective files.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2012                    _________________________________________
         p0125                                                                 Clerk